           Case 4:20-cv-00774-KGB Document 3 Filed 01/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LAMAR KEMP                                                                         PETITIONER
ADC #085183

v.                              Case No. 4:20-cv-00774-KGB-JTR

DEXTER PAYNE, Director,                                                           RESPONDENT
Arkansas Department of Correction,
Division of Correction1

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 2). Petitioner Lamar Kemp has not filed any objections,

and the time to file objections has passed. Accordingly, after careful consideration, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted in

its entirety as this Court’s findings in all respects (Id.). The Court denies the claims asserted in

Mr. Kemp’s 28 U.S.C. § 2254 petition and dismisses this case without prejudice (Dkt. No. 1). The

Court declines to issue a Certificate of Appealability. See 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a)

of the Rules Governing Section 2254 Cases.




       1
          Mr. Kemp initially named the State of Arkansas as the respondent in this action, but the
State of Arkansas is not a proper respondent. See 28 U.S.C. § 2242 (habeas petition must name
“the person who has custody over [the petitioner]”). Because Kemp is currently incarcerated in
the Arkansas Department of Correction, the correct Respondent is Dexter Payne, Director of the
Arkansas Department of Correction’s Division of Correction. See Ark. Code Ann. § 25-43-
402(a)(5) (eff. July 1, 2019) (“The Department of Correction . . . now to be known as the Division
of Correction[.]”); Ark. Code Ann. § 12-27-101 (eff. July 1, 2019) (establishing a Division of
Correction to provide for the custody of adult offenders). The Court directs the Clerk of the Court
to substitute Director Payne as the respondent in this case.
  Case 4:20-cv-00774-KGB Document 3 Filed 01/27/21 Page 2 of 2




It is so ordered this 27th day of January, 2021.



                                              ____________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         2
